Citation Nr: 0714912	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-43 725	)	DATE
	)
On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Eligibility for nonservice-connected disability pension.

2.  Entitlement to service connection for elevated 
cholesterol.

3.  Entitlement to service connection for bilateral pterygia.

4.  Entitlement to service connection for insomnia.

5.  Entitlement to service connection for skin disability.

6.  Entitlement to service connection for an acquired 
psychiatric disability.

7.  Entitlement to service connection for low back 
disability.

8.  Entitlement to service connection for right leg 
disability.

9.  Entitlement to service connection for right shoulder 
disability.

10.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 1979.

This appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by a Regional Office (RO) of 
the United States Department of Veterans Affairs (VA).  In an 
April 2002 rating decision, the RO denied service connection 
for depression, insomnia, a skin disorder, bilateral 
pterygia, a low back disorder, and a right leg disorder.  
In decisions issued in February 2003 and January 2004, the RO 
denied eligibility for non-service-connected disability 
pension.  In a June 2003 rating decision, the RO denied 
service connection for hypertension, a right shoulder 
disorder, and elevated cholesterol.  

Correspondence in the file raises a question as to whether 
the April 2002 rating decision became a final decision before 
the veteran took action to appeal it.  The RO sent a letter 
notifying the veteran of the April 2002 decision, and stamped 
that letter as sent on April 24, 2002.  In April 2003, the 
veteran sent a letter requesting a VA medical examination to 
evaluate multiple conditions, including most of the 
conditions addressed in the April 2002 rating decision.  The 
veteran dated that letter April 21, 2003, and the RO stamped 
the letter as received on April 24, 2003.

In a May 2003 letter, the RO indicated that the appeal period 
for the claims denied in April 2002 had expired, and that new 
and material evidence was necessary to reopen those claims.  
In a June 2003 rating decision, the RO indicated that those 
claims were considered reopened.  In an October 2004 
statement of the case, the RO treated those issues as claims 
for service connection, not as requests to reopen finally 
denied claims.

An appeal of a rating decision is initiated by the filing of 
a notice of disagreement (NOD), which must be filed within 
one year from the date of mailing of notice of the rating 
decision.  38 U.S.C.A. § 7105(a), (b) (West 2002).  As the 
veteran's April 2003 letter indicated that he continued to 
seek service connection for conditions addressed in the April 
2002 rating decision, it can reasonably be construed as an 
NOD.  The RO received that NOD exactly a year after it mailed 
notice of the rating decision.  Therefore, the April 2002 
rating decision did not become final with respect to the 
appealed conditions.  The issue before the Board with respect 
to those conditions is entitlement to service connection.

The issues of service connection for hypertension, 
psychiatric disability, insomnia, skin disability, low back 
disability, right leg disability, and right shoulder 
disability are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The veteran did not have service during a period of war.

2.  The veteran had asymptomatic bilateral pterygia when he 
entered service.

3.  The pterygia increased in severity during service.

4.  Hypercholesterolemia is not a chronic disability for 
which VA disability benefits may be awarded.



CONCLUSIONS OF LAW

1.  The veteran is not eligible for non-service-connected 
disability pension.  38 U.S.C.A. §§ 1501(4), 1521 (West 
2002); 38 C.F.R. §§ 3.2, 3.3 (2006).

2.  Preexisting bilateral pterygia were aggravated in 
service.  38 U.S.C.A. §§ 1111, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.306 (2006).

3.  Hypercholesterolemia is not a disease, disability, or 
injury for which applicable law permits compensation or 
service connection.  38 U.S.C.A. §§ 101(16), 105(a), 1131 
(West 2002); 38 C.F.R. § 3.303 (2006); Sabonis v. Brown, 6 
Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations address VA's duties to notify and 
assist claimants in the development of evidence relevant to 
their claims for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2006).

The United States Court of Appeals for Veterans Claims 
(Court) has held that a claimant is entitled to VCAA notice 
prior to initial adjudication of the claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).  The Court explained 
in Pelegrini, however, that failure of an agency of original 
jurisdiction (AOJ) (in this case, the RO) to give a claimant 
the notices required under the VCAA prior to an initial 
unfavorable adjudication of the claim does not require the 
remedy of voiding the AOJ action.  The Court stated that it 
is sufficient remedy for the Board to remand the case to the 
AOJ to provide the required notice, and for VA to follow 
proper processes in subsequent actions.  Id.  The Court has 
also indicated that the lack of full notice prior to the 
initial decision may be corrected, and any error as to when 
notice was provided may be harmless, if the veteran is 
provided a meaningful opportunity to participate in the 
processing of his claim.  See Mayfield v. Nicholson, 
19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 
1328 (Fed. Cir. 2006).

During the pendency of this appeal, in March 2006, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date of 
the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In this case, the RO issued the veteran VCAA notices in 
November 2001 and May 2003.  Those notices informed the 
veteran of the type of information and evidence that was 
needed to substantiate claims for service connection.  Those 
notices did not inform the veteran of the type of evidence 
necessary to establish a disability rating or an effective 
date for the disabilities on appeal.  Despite the inadequacy 
of the VCAA notice as to the elements of establishing a 
disability rating or an effective date, the Board finds no 
prejudice to the veteran in proceeding with the issuance of 
a final decision in those issues that the Board is presently 
deciding.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the AOJ, the Board must consider whether the 
veteran has been prejudiced thereby).  The Board herein 
denies service connection for hypertension and for elevated 
cholesterol.  As no ratings or effective dates will be 
assigned for those conditions, there is no possibility of 
prejudice to the veteran on the matters of ratings or 
effective dates.  The Board herein grants service connection 
for bilateral pterygia.  The RO will assign a rating and an 
effective date when the RO effectuates that grant.

With respect to the claims that the Board is presenting 
deciding, VA has conducted all appropriate development of 
relevant evidence, and has secured all available pertinent 
evidence.  The veteran has had a meaningful opportunity to 
participate in the processing of his claims.  The Board finds 
that VA has adequately fulfilled its duties under the VCAA.  
To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds such error to 
be harmless error that would not reasonably affect the 
outcome of the veteran's claims.

The RO has not sent the veteran a VCAA notice that addresses 
the evidence necessary to substantiate a claim for 
eligibility for non-service-connected pension.  With regard 
to that claim, the facts are not in dispute.  The claim in 
the veteran's case turns on whether the veteran had wartime 
service.  The Board finds herein that the veteran did not 
have wartime service.  The veteran does not dispute the 
documented dates of his service.  Therefore, there is no 
reasonable possibility that any notice or assistance would 
aid in substantiating the pension claim.  As a result, any 
deficiencies of VCAA notice or assistance are moot.  See 38 
U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 
(2001) (compliance with the VCAA is not required if no 
reasonable possibility exists that any notice or assistance 
would aid the appellant in substantiating the claim).

Eligibility for Pension

A veteran of a period of war may be eligible for non-service-
connected disability pension, i.e., pension for veterans who 
are permanently and totally disabled from non-service-
connected disability.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  
The veteran's period of service, from October 1976 to October 
1979, is not included in any period of war, as defined for VA 
benefits purposes in 38 U.S.C.A. § 1501(4) and 38 C.F.R. 
§ 3.2.  The veteran does not dispute the dates of service 
shown in his service separation document, DD Form 214.  As 
the veteran did not have service during a period of war, he 
is not eligible for non-service-connected disability pension.

Service Connection Claims

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veterans who have served 
90 days or more of active service during a war period or 
after December 31, 1946, certain chronic disabilities, 
including hypertension, psychoses, and arthritis, are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a claim, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107.

In claims for service connection and disability compensation, 
VA will provide a medical examination or obtain a medical 
opinion when there is competent evidence of a current 
disability, and evidence indicating that the disability may 
be associated with service, but there is not sufficient 
competent medical evidence to decide the claim.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4).

Elevated Cholesterol

The veteran reports that he has high cholesterol, for which 
he received treatment in service, and currently receives VA 
treatment.  The veteran's service medical records do not 
contain any blood cholesterol level readings.  The VA medical 
records associated with the veteran's claims file do not 
include any blood cholesterol level readings.  Even if there 
were medical evidence that the veteran has elevated 
cholesterol, elevated cholesterol is not recognized as a 
disability for VA benefits purposes.  See 38 U.S.C.A. 
§§ 101(16), 105(a), 1131; 38 C.F.R. § 3.303(c); see also 61 
Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of 
hyperlipidemia, elevated triglycerides, and elevated 
cholesterol are actually laboratory results and are not, in 
and of themselves, disabilities).  The term "disability" as 
used for VA purposes refers to impairment of earning 
capacity.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
The Court has also interpreted the requirement of current 
disability thus:  "Congress specifically limits entitlement 
for service- connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. § 
1110.  In the absence of proof of a present disability there 
can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Accordingly, an award of service connection 
for elevated cholesterol is not justified. 

Pterygia

Medical records indicate that the veteran has had pterygia on 
both eyes, before, during, and after service.  A veteran will 
be considered to have been in sound condition when examined 
and accepted for service, except as to disorders noted on 
entrance into service, or when clear and unmistakable 
evidence demonstrates that the disability existed prior to 
service and was not aggravated by service.  Only such 
conditions as are recorded in examination reports are to be 
considered as noted.  38 U.S.C.A. §§ 1111, 1137; 38 C.F.R. 
§ 3.304(b).  In this case, the pterygia were noted on the 
veteran's September 1976 service entrance examination.  
Therefore, his eyes are not presumed to have been in sound 
condition when he entered service.  The entrance examination 
provides sufficient evidence that he had pterygia before 
service.

A preexisting injury or disease will be considered to have 
been aggravated by service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. 
§ 3.306.  The report of the September 1976 service entrance 
examination states that the bilateral pterygia were 
asymptomatic at that time.  During service, the veteran 
sought treatment in May 1978 for pain in his eyes with 
reading.  He was seen on additional occasions in 1978 and 
1979, including as late as September 1979, for pain and 
itching in the eyes, and blurred vision, particularly with 
reading or watching television.  Treating practitioners noted 
a pterygium in each eye, and indicated that those growths 
caused discomfort in the eyes.  After service, VA treatment 
records from March 2003 noted a history of recurrent eye 
irritation and blurred vision from bilateral pterygia.

The service medical records show that disability from the 
veteran's pterygia increased during service.  The pterygia 
were asymptomatic at entrance into service.  They became 
intermittently symptomatic during service, and recurrent 
symptoms continued after service.  No practitioner has 
specifically stated that the increase in disability during 
service was due to the natural progress of the disease.  
Therefore, the record supports the conclusion that the 
preexisting pterygia disorder was aggravated in service.


ORDER

Entitlement to nonservice-connected disability pension is not 
warranted.  Entitlement to service connection for elevated 
cholesterol is not warranted.  To this extent, the appeal is 
denied. 

Entitlement to service connection for bilateral pterygia is 
warranted.  To this extent, the appeal is granted. 


REMAND

The veteran has reported reserve service beginning in 1980 
after his release from active duty and continuing until 1982.  
One of his contentions is that he injured his back during 
reserve service in 1980 at Aurora, Colorado.  

Although the veteran's service medical records for his period 
of active duty are included in the claims file, there does 
not appear to be any records associated with his subsequent 
reserve service.  Such records would not only be relevant to 
any disorder which the veteran claims is causally related to 
such service, but the reserve records are also potentially 
significant with regard to other claimed disorders since they 
would document the veteran's physical status in close 
proximity to his active duty service.  The Board believes 
that an attempt must be made to obtain the veteran's reserve 
records prior to appellate review. 

The veteran's reserve records are also relevant in that with 
regard to service connection claims, the term "active 
military, naval, or air service" includes active duty, any 
period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty.  38 U.S.C.A. § 101(24).

The Board also believes that the veteran should be afforded 
VA examination(s) with opinion(s) for any claimed disorder 
which is referred to in service records from both his active 
duty and reserve service.  See generally 38 C.F.R. 
§ 3.159(c)(4).  In this regard, the Board notes that the 
active duty service medical records show treatment for skin 
complaints and rashes.  Moreover, the report of discharge 
examination shows that the veteran checked the appropriate 
box to report a trick shoulder or elbow (no further 
explanation was provided).  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to identify the veteran's reserve unit and 
to request copies of all medical records 
associated with reserve service, to 
include any injury reports.  The RO should 
also obtain verification of all reserve 
duty dates and information as to whether 
the veteran was on active duty for 
training or inactive duty training. 

2.  Whether or not any reserve records are 
located and obtained, the RO should review 
the record and schedule the veteran for VA 
examinations in connection the skin 
disability and right shoulder disability 
claims as well as in connection with any 
of the other claimed disabilities for 
which complaints or treatment are shown in 
either active duty service medical records 
or reserve records.  The claims file 
should be made available to the examiners 
for review in connection with any such 
examinations.  Any medically indicated 
special tests should be accomplished and 
all pertinent diagnoses clearly reported.

As to any claimed disability which is 
found to be present on examination, the 
pertinent examiner should offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) related to the veteran's 
service, either active and/or reserve.  If 
an opinion cannot be rendered without 
resort to speculation, the examiner should 
so state.

3.  After completion of the above, the RO 
should review the expanded record and 
determine if the veteran's claims can be 
granted.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

The Board intimates no opinion as to the ultimate outcome of 
the remanded claims.  The veteran has the right to submit 
additional evidence and argument on the matters that the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


